640 S.E.2d 57 (2006)
STATE of North Carolina
v.
Christopher Sean DOWNS.
No. 600P06.
Supreme Court of North Carolina.
December 14, 2006.
Allen W. Boyer, Charlotte, for Downs.
Michael Youth, Assistant Attorney General, Ronald L. Moore, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 635 S.E.2d 518.

ORDER
Upon consideration of the conditional petition filed on the 27th day of November 2006 by Attorney General in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 14th day of December 2006."